DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Glick et al. US 10396482 (“Glick”)in view of Li et al. US 10374334 (“Li”).
Regarding claim 1, Glick discloses an electrical connector, comprising:
a terminal component for being used in a housing (col. 6, line 10), comprising a pair of first terminal members (one first terminal being the upper side of contact 12, labeled T1A below, the other first terminal being the lower side of contact 12, labeled T1B below) and 
a pair of second terminal members (the first being upper sider of spring 14, labeled T2A below, the second being the lower side of spring 14, labeled  T2B below), the pair of first terminal members being disposed between the pair of second terminal members, 
each of the first terminal members comprising a plurality of first elastic contacting parts 22, a first fixing part (labeled FFP below) and a cable connecting part (labeled CCP below), 
each of the second terminal members comprising a plurality of second elastic contacting parts 38 and a second fixing part (32, 34), the plurality of second elastic contacting parts correspondingly abutting the plurality of first elastic contacting parts; and
	a fixing component 36 fixing the pair of the first terminal members and the pair of the second terminal members, the first fixing part being connected with the second fixing part through the fixing component.
The cable connecting part is flat-shaped. 
	Glick discloses that cable is directly connected to the cable connecting parts (col. 2, line 45).  Glick does not specifically disclose that a cable is connected to each of the cable connecting parts.  Li discloses two cables 20 attached to the cable connecting part of terminal 100, which is analogous to the Glick terminal assembly 10.  It would have been obvious to connect a cable to each of the cable connecting parts of Glick, as suggested in Li.  The reason for doing so would have been to allow the assembly to be used as a node in a parallel circuit as was known in the art.   The choice of whether two cables are connected to one cable connecting part or one cable connected to each of the two cable connecting parts would have been a matter of obvious engineering design choice.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007). 
	Glick does not disclose an insulating body comprising a mating slot.  Li discloses an insulating body 300 comprising a mating slot 310.  It would have been obvious to house the Glick terminal in a housing such as taught in Li (see Glick col. 6, line 10).  The reason for doing so would have been to prevent accidental shorting as was known in the art.

    PNG
    media_image1.png
    1595
    1233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1513
    1169
    media_image2.png
    Greyscale

	Regarding claim 2, Glick does not disclose multiple mating slots.  Li discloses a connector including that the housing 300 includes plural mating slots (310, 320) and plural terminal components (100, 200), where the mating slots extend in a first direction.  It would have been obvious to use plural terminal assemblies as taught in Glick in a housing such as taught in Li that includes plural mating slots.  The reason for doing so would have been to provide a plural amount of circuit nodes as was known in the art.
	Per claim 5, as taught in Li, the insulating body comprises an accommodating groove (see at 330) communicating with the plurality of mating slots.  The cable connection part would inherently be disposed in the accommodating groove when the Glick terminals are used in the Li housing.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glick and Li in view of Ngo et al. US 10050395 (“Ngo”).  Glick does not disclose a heat shrink tube covering the joint of the cable and the cable connecting part.  Ngo discloses a heat shrink tube 43 covering the joint of the cable 36 and the cable connecting part 38 (see figures 2E-2G and col. 6, lines 15-37).  It would have been obvious to use a heat shrink tube covering the joint of the cable and the cable connecting part of the Glick terminal assembly as taught in Ngo.  The reason for doing so would have been to prevent accidental shorting or arcing  and provide protection from environmental effects (e.g., moisture) as was known in the art.

Allowable Subject Matter
Claims 3, 4, and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833